Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin McDaniel (Reg. No. 73500) on 8/3/2022 4:30PM.
The application has been amended as follows:
Amended as indicated in the attached document “Proposed_Amendments_to_Specification_-_16609107.pdf”.

REASONS FOR ALLOWANCE
Claims12-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 12-14 and 17, a primary reason why it is deemed novel and non-obvious over the prior art of record is that the combination of references is silent on the relief mold positioned on one of the plurality of heating elements and the arrangement of air ducts in a vertical array.
FR-339479-A teaches of at least one rotatable holder, at least one rotatable stabilizer, the holder applying a downward force onto a top of the product
GB-422846-A teaches of a heating element directed to the product, on the product. The court held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. A plurality of heating is obvious to on ehaving ordinary skill in the art at the time of the invention was made
US-1478261-A, US-1638620-A, US-1649641-A, US-1775965-A, US-1849823-A, US-2019736-A, and US-5259858-A teach of neck forming systems, reading on relief mold
US-0541851-A teaches of a relief mold, similar to the embossing operation performed by the instant invention
DE-2517504-A1 and US-6037012-A teach of a spray and color reservoir system adjacent with a a rotatable holder

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741